Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-27-2007

Shemonsky v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3761




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Shemonsky v. Thomas" (2007). 2007 Decisions. Paper 185.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/185


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-48                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3761
                                      ___________

                             MICHAEL R. SHEMONSKY,
                                                 Appellant

                                            v.

                            JUDGE JOHN J. THOMAS;
                           STATE OF PENNSYLVANIA;
                             STATE OF NEW JERSEY
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 07-cv-01667)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 8, 2007

             Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                           (Opinion filed: November 27, 2007)
                                        _________

                                        OPINION
                                       _________

PER CURIAM

       Pro se appellant, Michael Shemonsky, appeals the District Court’s order

dismissing his in forma pauperis civil rights complaint filed pursuant to 42 U.S.C. § 1983.
In that complaint, Shemonsky alleged that Judge John J. Thomas, who presided over

appellant’s bankruptcy proceeding, improperly dismissed that action. Shemonsky sought

unspecified monetary damages. Concluding that Judge Thomas is immune from suit, the

District Court dismissed Shemonsky’s complaint. This timely appeal followed.

       The District Court was correct to conclude that Shemonsky’s claims against Judge

Thomas are barred by the doctrine of judicial immunity. It is a well-established principle

that judges are absolutely immune from suits for damages under 42 U.S.C. § 1983 when

they act in a judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)

(citation omitted) (“A judge will not be deprived of immunity because the action he took

was in error, was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted in the ‘clear absence of all jurisdiction.’”).

Because the act that Shemonsky complains of – dismissal of his bankruptcy action – was

performed by Judge Thomas in his official capacity, Judge Thomas is entitled to judicial

immunity. See Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768-69 (3d Cir.

2000). As the District Court properly advised, should Shemonsky wish to challenge the

dismissal of the bankruptcy action referenced in the complaint, the appropriate remedy is

an appeal.

       Having found no merit to this appeal, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




                                               2